COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00457-CV


BRYAN L. WALTER                                                     APPELLANT

                                        V.

RANDY EUGENE AUSTIN                                                   APPELLEE


                                    ------------

          FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On June 6, 2012, we notified appellant that his brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court on or

before June 18, 2012 a response showing grounds for continuing the appeal.

See Tex. R. App. P. 42.3. We have not received any response.




      1
       See Tex. R. App. P. 47.4.
      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.



                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: July 19, 2012




                                     2